Case: 4:15-cv-01704-RWS Doc. #: 326 Filed: 06/03/19 Page: 1 of 4 PageID #: 15540



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


J.Y.C.C., et al.,                                  )
                                                   )
                Plaintiffs,                        )
                                                   )
                v.                                 )      No. 4:15-CV-1704-RWS
                                                   )
Doe Run Resources Corporation, et al.,             )      (consolidated)
                                                   )
                Defendants.                        )



        JOINT PROPOSED AGENDA FOR JUNE 4, 2019 STATUS CONFERENCE

        COME NOW Plaintiffs and Defendants, by and through the undersigned counsel, and,

pursuant to the Court’s May 16, 2019 Order [Dkt. No. 325], respectfully submit a joint proposed

agenda for the June 4, 2019 Status Conference. The parties propose the following topics of

discussion:

        1.      Introduction of Defendants’ Lead Counsel, King & Spalding LLP

        2.      Status of Consolidated Cases

        3.      Structure for Fact and Expert Discovery

        4.      Submission of Proposed Case Management Order
Case: 4:15-cv-01704-RWS Doc. #: 326 Filed: 06/03/19 Page: 2 of 4 PageID #: 15541



Respectfully submitted, this 31st day of May, 2019,


NAPOLI SHKOLNIK PLLC                                  KING & SPALDING LLP

By: /s/ Hunter Shkolnik                               By: /s/ Geoffrey M. Drake
Hunter Shkolnik, #2031458NY                           Andrew T. Bayman, #043342GA
Paul J. Napoli, #251314NY                             Carmen R. Toledo, #714096GA
360 Lexington Avenue                                  Geoffrey M. Drake, #229229GA
11th Floor                                            1180 Peachtree Street, N.E., Suite 1600
New York, NY, 10017                                   Atlanta, Georgia 3039
(212) 397-1000                                        (404) 572-3438
hunter@napolilaw.com                                  abayman@kslaw.com
pnapoli@napolilaw.com                                 ctoledo@kslaw.com
                                                      gdrake@kslaw.com
GORI, JULIAN & ASSOC., P.C.
                                                      Tracie J. Renfroe, #16777000T
By: /s/ D. Todd Matthews                              Carol M. Wood, #2594581
D. Todd Matthews, MO Bar 52502                        1100 Louisiana Street, Suite 4000
Randy L. Gori, MO Bar 47619                           Houston, Texas 77002
156 N. Main St.                                       (713) 751-3209
Edwardsville, IL 62025                                cwood@kslaw.com
(618) 659-9833                                        trenfroe@kslaw.com
todd@gorijulianlaw.com
randy@gorijulianlaw.com                               James P. Cusick, #4041653NY
                                                      David M. Fine, #3021946NY
RODRIGUEZ TRAMONT + NUÑEZ, P.A.                       1185 Avenue of the Americas, 34th Floor
                                                      New York, New York 10036
By: /s/ Frank R. Rodriguez                            (212) 556-2170
Frank R. Rodriguez, #348988FL                         jcusick@kslaw.com
Paulino A. Nuñez, #814806FL                           dfine@kslaw.com
255 Alhambra Cir., Suite 1150
Coral Gables, FL 33134                                Attorneys for Defendants The Renco Group,
(305) 350-2300                                        Inc., D.R. Acquisition Corp., Doe Run
frr@rtgn-law.com                                      Cayman Holdings, LLC, Ira L. Rennert, The
pan@rtgn-law.com                                      Doe Run Resources Corporation, Theodore
                                                      P. Fox, III, Marvin M. Kaiser, Albert Bruce
Attorneys for Plaintiffs                              Neil, Jeffrey L. Zelms




                                                 2
Case: 4:15-cv-01704-RWS Doc. #: 326 Filed: 06/03/19 Page: 3 of 4 PageID #: 15542




                                           LEWIS RICE LLC

                                           Andrew Rothschild, #23145MO
                                           Thomas P. Berra, Jr., #43399MO
                                           Michael J. Hickey, #47136MO
                                           600 Washington Ave., Suite 2500
                                           St. Louis, MO 63102-2147
                                           (314) 444-7600
                                           arothschild@lewisrice.com
                                           tbeerra@lewisrice.com
                                           mhickey@lewisrice.com

                                           Attorneys for Defendants The Doe Run
                                           Resources Corporation, Marvin K. Kaiser,
                                           Albert Bruce Neil, Jeffery L. Zelms, and
                                           Theodore P. Fox, III

                                           DOWD BENNETT LLP

                                           Edward L. Dowd, Jr., #28785MO
                                           edowd@dowdbennett.com
                                           7733 Forsyth Blvd., Suite 1900
                                           St. Louis, Missouri 63105
                                           (314) 889-7300
                                           edowd@dowdbennett.com

                                           Attorneys for Defendants The Renco Group,
                                           Inc., DR Acquisition Corp., Ira L. Rennert,
                                           and Doe Run Cayman Holdings, LLC




                                       3
Case: 4:15-cv-01704-RWS Doc. #: 326 Filed: 06/03/19 Page: 4 of 4 PageID #: 15543



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system which will send notification of such filing upon

counsel of record.

Dated: May 31, 2019

                                                         /s/ Geoffrey M. Drake




                                             4
